Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election is noted. Claims 13-20 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The term ‘catalyst’ in claim 1 is inappropriate in an apparatus claim because it depends on a reaction.
B) In claim 2, ‘copper gallium’ is missing a semicolon. The word ‘and’ is missing after ‘tin’.
C) Claim 4 is unclear as to what ‘integrated’ requires.
D) In claim 9, JP-8 appears to be a trademark.
E) Claim 11 is verbose to the point of unclarity. What is 5% of what? A liquid fraction of what?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation:
A ‘distributor to distribute hydrocarbon’ does not actually require hydrocarbon. Contrast this to ‘reactor … containing liquid catalyst;’ which actually does require a liquid.
‘heat source positioned to maintain’ doesn’t actually require the temperature recited. An apparatus in a crate being shipped to the buyer is at room temperature. The 1100-1400 refers only to a process claim and does not limit an apparatus claim.
‘outlet to allow’ is merely a pipe or a hole through which a  gas can pass. ‘output’ implies a process, which is inappropriate in an apparatus claim.
The term ‘catalyst’ implies a chemical reaction. The properties of a metal/alloy are inherent.
The ‘mist’ recited in claim 1 is not necessarily present; it is the effect of the sprayer. However, this is not as clearcut as the other terms discussed in this section.
Claim 10 refers to process parameters, not appropriate for an apparatus claim.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20150151274.

This does not teach a ‘mist’ however, using such dispersed droplets of the claimed size is obvious for efficient contact with the gas phase in the reactor, the relative amount (claim 11?) being obvious to provide the level of heating desired.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3-12 above, and further in view of Malone 5577346.
As to claim 2, Malone column 8 teaches Ca and iron as gasifying materials like the ones used by Lee, in a similar process. Using it as the metal is thus obvious.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. 4888052.
Harris teaches, especially in col. 5-6 and the figures, the claimed apparatus, noting the issues raised above. The table indicates the presence of various metals. Note Al and Si may be present, as an example. This does not teach a ‘mist’ however, using such dispersed droplets of the claimed size is obvious and suggested by the term ‘spray’, the relative amount (claim 11?) being obvious to provide the level of heating desired.
 

/STUART L HENDRICKSON/ Primary Examiner, Art Unit 1736